DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 01/18/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2021 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment filed on 01/18/2021 from which Claims 1-2, 6, 8-9, 11, 14, and 16 are pending, where Claim 1 was amended.  Claims 3-5, 7, 10, 12-13 15 and 17-18 are cancelled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 01/18/2021. 
Claim Rejections - 35 USC § 112(b)
Claims 1-2, 6, 8-9, 11, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claims 1-2, 6, 8-9, 11, 14, and 16, Claim 1 recites “. . . a polysilsesquioxane represented by (RSiO1.5) substituted by one reactive functional group; . . . and R is independently selected from one or more reactive functional groups and one or more unreactive functional groups, . . . wherein the one or more unreactive functional group are selected . . .” is unclear and indefinite.  The lack of clarity arises whether the polysilsesquioxane substituted by one reactive functional group has additional one or more reactive functional groups for R of is the substituted one reactive functional group part of the one or more functional groups of R?  Additionally the “group” for ‘unreacted functional group’ should be plural “groups” given ‘one or more’.  
Claim Rejections - 35 USC § 112(d)
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claim 6 is an improper dependent claim because it depends from a cancelled claim.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 6, 8-9, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2009/0202802, Seong et al. (hereinafter “Seong”) in view of U.S. 2017/0131439, Kobori et al. (hereinafter “Kobori”) further in view of JP 2000334881, Kita et al. or in the alternative to Kita further in view of JP 2006-063147, Yashiro et al.  
For JP 2000334881 the English machine translation was retrieved from the European Patent Office website of https://worldwide.espacenet.com/ which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Kita”.  
For JP 2006-063147, the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Yashiro”.  
Regarding Claims 1, 6, 11, and 14-16, Seong discloses in the entire document particularly in the abstract and at ¶s 0007-0032, 0046-0064, 0081-0087, 0097-0117, Table 1 at Fig. 4 and claims 1-18 an anti-reflective film comprising:  a low-refractive layer comprising a coating composition for forming a low-refractive index layer and colloidal silica {i.e. inorganic fine particles} dispersed in the coating composition {i.e. binder}, the coating composition comprising: a (meth)acrylate compound {reading on photopolymerizable compound of the pending claims}, a fluorine compound represented by chemical formula 1, and a fluorine compound represented by chemical formula 3 and containing a (meth)acrylate group on an end thereof; and a hard coating layer (see ¶s 0046-0050, 0053-0056, and 0065-0067, and claims 1-2, 5, 12, and 13).  The (meth)acrylate compound may be present in an amount of about 3 to about 10 parts by weight, based on 100 parts by weight of a total weight of the first fluorine compound represented by Formula 1 and the (meth)acrylate compound may be a monomer, an oligomer, or a polymer having a polymerizable unsaturated bond, such as a methacryloyl group or a methacryloyloxy group {i.e. crosslinking as noted at ¶ 0084 with reactive ethylene group in the molecule with UV the resin is curable by crosslinking upon a curing process for crosslinked polymer of a photopolymerizable compound}, or a cationic polymerizable functional group, such as an epoxy group, in the molecule thereof.  Seong describes at ¶s 0021-0027, 0058-0064 that the coating composition for forming a low-refractive-index layer according to an embodiment, has a reactive silicon compound such as, e.g., a silicone (silicon-oxygen backbone )-type compound such as shown at Formula (5): 
    PNG
    media_image1.png
    116
    251
    media_image1.png
    Greyscale
 or formula (6): 
    PNG
    media_image2.png
    89
    235
    media_image2.png
    Greyscale
.  In Formula 5, X1, X2, and X3, which are the same as or different from each other, are each hydrogen or a methyl group. In Formula 5, at least one of R3 and R4, which are the same as or different from each other, is a curable reactive group. In Formula 5, b is an integer from 3 to 1000.  In Formula 6, X4 and X5, which are the same as or different from each other, are each hydrogen or a methyl group.  In Formula 6, at least one of R5 and R6, which are the same as or different from each other, is a curable reactive group. In Formula 6, c is an integer from 3 to 1000.  The reactive silicon compound may be a compound in which at least one functional group as the curable reactive group is contained in the terminal end of (e.g., Formula 5), or in the molecule of a basic structure of (e.g., Formula 6), a compound such as polysiloxane, methylhydropolysiloxane, trimethyl siloxane methylhydro siloxane copolymer, dimethyl siloxane methylhydro siloxane copolymer, and polydimethylsiloxane, which may be in the form of an oil.  The reactive silicon compound may be used alone or in mixtures of two or more.  Examples of the curable reactive group contained in the reactive silicon compound include an amino group, an epoxy group, an alicyclic epoxy group, a carbonyl group, a methacrylate group, a polyethyl group, a mercapto group, a carboxyl group, a phenol group, and a hydroxyl group.  The reactive silicon compound may be used in an amount of about 0.1 to about 15 parts by weight based on 100 parts by weight of the total solid content of the composition.  Seong divulges at ¶s 0010-0017 the coating composition for forming a low-refractive-index layer includes a first fluorine compound represented by Formula 1 (CH2=CR1COO)2Rf Formula 1. The first fluorine compound represented by Formula 1, the reactive silicon compound, the (meth)acrylate compound, the polymerization initiator, and the solvent may each be different from one another, and in Formula 1, Rf may be a C1-19 perfluoro group, and R1 may be a hydrogen atom or a methyl group.  The composition may further include at least one additional fluorine compound represented by Formula 1.  The at least one additional fluorine compound represented by Formula 1 may be different from the first fluorine compound, the at least one additional fluorine compound represented by Formula 1 may include a second fluorine compound represented by Formula 1, and in the first fluorine compound and the second fluorine compound, each Rf may independently be a moiety represented by one of Formulae 2(a)-(e):  . 
    PNG
    media_image3.png
    101
    170
    media_image3.png
    Greyscale
 , 
    PNG
    media_image4.png
    74
    134
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    77
    127
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    73
    135
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    83
    135
    media_image7.png
    Greyscale
, where in Formulae 2(a)-(e), Rf1 may be a linear C1-10 perfluoro group, and Rf2, Rf3, Rf4, and Rf5 may each independently be a linear C1-14 perfluoro group {i.e. with formulae 2(a)-2(e) independently the second fluorine compound has a different fluorine content as would formula 3 for Claims 3 and 6 where for the latter the difference in formula (a) and formula (e ) is with four perfluoro groups with up to C14 to four single fluorine is more than 5% difference in fluorine content between them (for Claims 1 and 6)}.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The composition may further include at least one additional fluorine compound represented by Formula 3: Rf--O-[A O--CO--CR2=CH2]a, where, Rf may be a C1-18 perfluoro group, A may be a dehydrated polyhydric alcohol residue, R2 may be a hydrogen atom or a methyl group, and a may be an integer from 1 to 3.  From ¶ 0099 the low-refractive-index layer may be applied by wet coating, such as roll coating, die coating, bar coating, spin coating, etc., and after the coating process, the applied film may be dried at about 50 to about 130ºC. to remove the solvent and then cured using UV light at about 300 to about 1300 mJ/cm2 {i.e. for photoreactive groups like the acrylic and vinyl of two or more kinds of fluorine compounds}.  Also given formula 1 with a content of fluorine with (e) as a maximum amount of fluorine in the compound where the base, (CH2=CR1COO)2, has a molecular weight of 142 and the maximum (e ) has a molecular weight with Rf1 as perfluoro for 10 carbons of for carbon 288 and for fluorine 950.  From this the maximum weight % fluorine for formula 1 is 950/288+142 +950 x100% =68 wt. % so that with fewer carbons in the perfluoro group the wt.% fluorine would be less and overlap with the fluorine content of pending Claim 1.  Also for Formula 3 the base with a=3 and R as hydrogen and Rf has one carbon and three fluorines from perfluoro for a molecular weight of 216 +16 +12 +57 = 301 without a weight for A.  With a weight for “A” and glycerine at a molecular weight of 92 gives a total of 393.  Without “A” the wt. % fluorine of 57/301 x100= 18.9 wt. % and with glycerine a wt% fluorine of 57/301+92 x 100% = 14.5 wt% that for Formula 3 is within the range for a second fluorine-containing compound of 1 wt% or more and less than 25 wt% for pending Claim 1.  
Furthermore Seong discloses at ¶ 0017 the fluorine compound represented by Formula 1 may be present in an amount of about 50 to about 80 parts by weight, based on 100 parts by weight of a total solid content of the composition, and the at least one additional fluorine compound represented by Formula 3 may include a third fluorine compound represented by Formula 3, the third fluorine compound being present in an amount of about 5 to about 40 parts by weight, based on 100 parts by weight of a total solid content of the composition.  Given the formula 3 fluorine compound at 4 to 40 parts and the formula 1 fluorine compound at 50 to 80 parts the ratio of the former to the latter is 4-40:50-80 or 4/50 =0.08 to 40/80 = 0.5 which is within the range of pending Claim 1.  For these values of wt % of fluorine and parts by weight ratio as indicated above as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
Seong does not expressly disclose that the silicon compound like a silicone (silicon-oxygen backbone )-type compound is polysilsesquioxane substituted with one or more reactive functional groups or that the colloidal silica includes hollow particles in the low refractive layer.   
Kobori directed to anti-reflection film with a low refractive index layer of fluorine-containing photo-polymerizable polymer and siloxane like Seong as disclosed in the abstract and at ¶s 0022-0027, 0030-0033, 0095-0099, 0102-0106, 0140 a resin film, etc. not having the film strength thereof being easily degraded, even when an additive is used. Further, provided is a resin film, etc. having a lower reflectivity. A low refractive index layer (the resin film) comprises a binder. Further, the low refractive index layer comprises hollow particles with a diameter from about 10 to about 100 nm. (See ¶ 0022) {reading on Claim 16} distributed in the binder.  Further, the low refractive index layer comprises a photopolymerizable fluorine-containing polymer (See ¶ 0025) which is immiscible with the hollow particles.  The fluorine-containing polymer which is immiscible with the hollow particles is mostly distributed on the surface of the low refractive index layer.  The fluorine-containing polymer immiscible with the hollow particles may be a polymer of a monomer represented by Formula (6):  (Rf1) –[ (W1) –RA1)n]m, wherein Rf1 represents a (per)fluoroalkyl group or a (per)fluoro polyether group; W1 represents a linking group; RA1 represents a functional group having a polymerizable unsaturated group; n is 1, 2, or 3; and m is 1, 2, or 3.  The first binder may be a polymer formed of a photopolymerizable fluorine-containing monomer represented by Formulae (4) and (5):  
    PNG
    media_image8.png
    120
    383
    media_image8.png
    Greyscale
 X1 and X2 are H or F; X3 is H, F, CH3, or CF3; X4 and X5 are H, F, or CF3; at least one of X1, X2, and X3 includes fluorine; Rf is an organic group having 1 to 3 Y1 groups which are attached to a C1-C40 fluorine-containing alkyl group or a C2-C100 fluorine-containing alkyl group having an ether bond, wherein Y1 is a C2-C10 monovalent organic group having an ethylene carbon-carbon double bond at an end thereof; a is 0, 1, 2, or 3; and b and c are 0 or 1.  From ¶s 0098-0099 the binder 132 of Fig. 3 includes photocurable fluorine-containing resin has a network structure which connects the hollow silica particles 131 to each other.  The photocurable fluorine-containing resin is prepared by photopolymerizing a photopolymerizable fluorine-containing monomer represented by Formulae (4) and (5).  Also, the binder 132 includes a structural unit M in an amount in a range of about 0.1 mol % or higher to about 100 mol % or lower.  Also, the binder 132 includes a structural unit A at an amount in a range of higher than about 0 mol % to about 99.9 mol % or lower.  In Formula (4), M is a structural unit derived from a fluorine-containing ethylene monomer represented by Formula (5). Also, A is a structural unit derived from a monomer co-polymerizable with a fluorine-containing ethylene monomer represented by Formula (5).  Non-limiting examples of the structural unit A include ethyleneglycoldi(meth)acrylate,  neopentylglycoldi(meth)acrylate, and 1,6-hexanediol(meth)acrylate.  From ¶s 0030-0032, and 0102-0106 the first binder may further include silsesquioxane, and the resin layer may further include a modified silicone compound.  From ¶ 0095 an amount of the hollow silica particles 131 may be in a range of about 40 wt % or higher to about 70 wt % or lower when the total amount of the hollow silica particles 131 and the binder 132 is 100 wt %.  The resin layer may further include a modified silicone compound, and a concentration of the modified silicone compound at the convex-concave surface may be higher than a concentration of the modified silicone compound at a central part, in a thickness direction, of the resin layer.  The optical element may further include a hard coat layer located between the substrate and the low refractive layer, the hard coat layer including a second binder that is a polymer of a monomer having a photopolymerizable functional group, and metal oxide particles distributed in the second binder.  The binder 132 includes a silsesquioxane, which is a siloxane-based compound having a main chain backbone composed of a Si--O bond which may be represented by a formula of (RSiO1.5)n.  This indicates that a silsesquioxane is a siloxane having 1.5 oxygen atoms (1.5=sesqui) in the unit formula and is also known as "sil-sesqui-oxane".  A siloxane compound may include a polysiloxane which is a typical organic silicon polymer, and this compound is also known as silicone (having a unit formula of R2SiO).  Also, silica (having a unit formula of SiO2), which is an inorganic compound, is also a typical compound composed of a siloxane bond. As it may be known by comparing the formulae, silsesquioxane may be considered as a material between silicone and silica.  A silsesquioxane has a number of binding groups and binds with a photocurable fluorine-containing resin or the hollow silica particles 131 around the silsesquioxane {a number reads to include the number 1}.  An amount of silsesquioxane may be preferably about 5.0 wt % or higher.  This is the amount obtained when the total amount of components included in the hollow silica particles 131 and the binder 132 is 100 wt %. That is, when the binder 132 includes a silsesquioxane, strength of the low refractive layer 13 improves.  In this regard, even when the photopolymerizable fluorine-containing polymer is added as an additive, the strength does not easily deteriorate.  The silsesquioxane may have a structure selected from various backbone structures such as a random structure, a complete cage structure, like: 
    PNG
    media_image9.png
    350
    702
    media_image9.png
    Greyscale
{reading on Claim 14}, a ladder structure, like: 
    PNG
    media_image10.png
    246
    606
    media_image10.png
    Greyscale
 and an incomplete cage structure shown in ¶ 0106.  Given the ladder structure has a repeating unit or mer of 
    PNG
    media_image11.png
    219
    230
    media_image11.png
    Greyscale
 the ladder would be a polymer or polysilsesquioxane like the complete cage structure and an incomplete cage structure may preferably be used among the structures for the silsesquioxane.  Also, in particular, the silsesquioxane having a complete cage structure may be more preferably used. That is, the structure of (RSiO1.5)n is 3-dimensional rather than 2-dimensional for the ladder structure.  Given the “n” indicating a number of the RSiO1.5 units for a polymer.  For the amount of silsesquioxane from about 5.0 wt % or higher for the total amount of components included in the hollow silica particles 131 and the binder 132 is 100 wt% along with the amount of hollow silica particles from 40 to about 70 wt % gives a parts by weight of the photopolymerizable compound of a highest parts by weight of 100 – 40 for hollow particles and 5 for silsesquioxane or 100-45= 55 parts wt%.  Therefore 5 parts of silsesquioxane to 55 parts of photopolymerizable compound on a basis of 100 parts by weight of the photopolymerizable compound would be 5 X 100 / 55 = 9 parts for silsesquioxane.  This amount reads on the range of Claim 11 from 0.5 to 60 parts by weight.   
	In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Also in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here the silicone with functional groups of Seong has the purpose of being in a low refractive layer for with a fluorine compound with (meth)acrylate in an antireflective film and the modified siloxane of polysilsesquioxane of Kobori which can also be with silicone has the purpose of being in a low refractive index layer for anti-reflection films with a fluorine-containing group with methacrylate, so the modified siloxane of polysiloxane of polysilsesquioxane can be substituted for or combined with the silicone in Seong.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Seong to have an antireflective film with a hard coat and a low refractive index layer including: a (meth)acrylate compound; two or more fluorine compounds; one with a formula 1 with a weight % fluorine of 68, and another of formula 3 with a weight percent of fluorine of 14.5, and a weight ratio of the second formula 3 to the first formula 1 in the range of 0.08 to 0.5; reactive polysiloxane; and colloidal silica particles, as afore-described, where from Kobori modified polysiloxane of silsesquioxane with ‘n’ repeating units of RSiO1.5 is substituted for or is combined with silicone in a resin low refractive index layer of Seong along with hollow particles having a diameter from about 10 to about 100 nm for or with colloidal silica of Seong motivated to improve the strength of a low refractive layer with a fluorine-containing monomer as for Claims 1, 6, 11, 14 and 16.   Furthermore the combination of Kobori with Seong has a reasonable expectation of success because the silsesquioxane with n units of RSiO1.5 is a modified polysiloxane like silicone of Kobori and Seong for a low refractive index layers along with a hard coat for anti-reflection.    
However Seong as modified does not expressly disclose the types and quantity of R groups for silsesquioxane or the “n” value.     
Kita is directed to antireflection film with a lowered refractive index film like Seong and Kobori as disclosed in the abstract and ¶s 0009-0046, 0056-0066, 0079-0091 and 0095 of a cage-shaped silsesquioxane-containing film suitable for a reflection preventing film good in optical characteristics by coating a base material with a composite composition prepared by mixing cage-shaped silsesquioxane with an organic or inorganic polymer.  The organic polymer may be used independently or maybe used as a combination of two or more kinds of organic polymers or may be used together with a low molecular weight organic compound.  Any one of metal, glass, silicon and a resin may be used as a base material but a transparent base material is preferred.  By adding the cage-shaped silsesquioxane, fine gaps can be simply formed in a film and, as a result, the refractive index of the film lowers and the dielectric constant among physical properties of the film also lowers.  That is, by coating the base material with cage-shaped silsesquioxane by a binder, a film low in refractive index and dielectric constant can be formed and a film improved in optical characteristics like a reflection preventing film can be formed and the strength or durability of the film is also improved.  The cage-shaped silsesquioxane is also called T resin, and while ordinary silica is represented by the general formula of [SiO2], silsesquioxane (also referred to as polysilsesquioxane) is [RSiO1 (sic [RSiO1.5]).  It is a compound represented by formula 1-7, as in Claim 3 of the Japanese Patent document.  Tetraalkoxysilane (Si (OR') 4), which is usually represented by tetraethoxysilane, is replaced with an alkyl group or an aryl group (RSi (OR') 3) and it is a polysiloxane synthesized by hydrolysis-polycondensation of a compound, and the shape of the molecular arrangement is typically amorphous, ladder-like, or cage-like (completely condensed cage-like) {reading on Claim 14}.  The cage-shaped silsesquioxane is specifically represented by the chemical formula of [RSiO1.5]8 (general formula (1)) and the chemical formula of [RSiO1.5]10.  Type (general formula (2)), type represented by the chemical formula of [RSiO1.5]12 (general formula (3)), type represented by the chemical formula of [RSiO1.5]14  (general formula (4)), General formula (5)) and types represented by the chemical formulas of [RSiO1.5]16 (general formula (6), and general formula (7)) are known {reading on n is 4 to 30 of the pending claims}.  Among these, the most preferable one for use is one having a cubic structure represented by the general formula (1) (also referred to as T8-silsesquioxane).  
In the compounds represented by the general formulas (1) to (7), the alkyl group represented by R may be linear or branched, and is further substituted with a substituent. May be good.  Specifically, methyl group, ethyl group, cyclopentyl group, cyclohexyl group, isopropyl group, 2-ethylhexyl group, tert-butyl group, (reading on unreactive functional linear groups C2 –C8 and C6-20 cyclohexyl group of the pending claims}, 2-chloroethyl group, metharoxypropylgroup, allyl group, 3-aminopropyl group, 3 -Mercaptopropyl group, 3-glycidoxypropyl group and the like {reading on one reactive functional group of amine, methacrylate, epoxide and thiol of the pending claims}.  In the compounds represented by the general formulas (1) to (7), the alkenyl group represented by R may be a linear group or a branched one, and is further substituted with a substituent. May be good. Specific examples thereof include a vinyl group, a 1-cyclohexenyl group, a 2, 2-dimethylvinyl group and the like {reading on reactive functional vinyl group}.  For example, formula S-12 at ¶ 0041-0042 shows a single or one reactive functional group of a methacrylate with the other Rs as cyclohexyl groups 
    PNG
    media_image12.png
    260
    464
    media_image12.png
    Greyscale
 
From ¶ [0034] in the compounds represented by the general formulas (1) to (7), the aryl group represented by R may be a 6π system or a 10π system, and may be further substituted with a substituent.  Specific examples thereof include a phenyl group, a 1-naphthyl group, a 2-naphthyl group, a phenanthryl group and the like.  Among the compounds represented by the general formulas (1) to (7) the preferred substituent or hydrogen atom represented by R is a hydrogen atom, a methyl group, an ethyl group, a cyclopentyl group or a cyclohexyl group, Isopropyl group, 2-ethylhexyl group, 2-chloroethyl group, methacryloxypropyl group, allyl group, 3-aminopropyl group, 3-mercaptopropyl group, 3-glycidpropyl group, vinyl group, phenyl group.  Regarding R', it represents the same as the alkyl group mentioned as a preferable substituent of R.  
From ¶ 0056 silicon-containing organic compounds, the polymer type is first, as a type in which an organic group is substituted at the terminal of polysilane or polysiloxane, one-terminal vinyl-functional polysilane, both-terminal vinyl-functional polysilane, or one-terminal vinyl-functionality.  There are polysiloxane, bi-terminal vinyl-functional polysiloxane, and vinyl functional polysilane in which these compounds are reacted.  
From ¶ 0083-0091 and 0095 example a silsesquioxane solution prepared by dissolving 2 g of polyperfluorooctyl acrylate (average molecular weight of about 20,000) in 310 g of tetrahydrofuran is added with 1.0 g of compound S-12 and a silsesquioxane solution dissolved in 10 g of tetrahydrofuran.  Example 610 g of tetrahydrofuran in which 2 g of polyperfluorooctyl acrylate (average molecular weight is about 20,000) is dissolved in a solution of terminal vinyl polydimethylsiloxane DMS-V03 manufactured by Chisso Co., Ltd. (molecular weight 500, vinyl content 10 to 12%).  A silsesquioxane-containing resin composition was prepared by adding a silsesquioxane solution in which 2 g and 1.0 g of compound S-14 and 10 g of tetrahydrofuran were dissolved.  From ¶s 0079, 0083 and 0119 the cage-like silsesquioxane-containing composition or a film coated with the composition may be subjected to heat treatment, light irradiation such as ultraviolet rays, or plasma treatment as necessary to improve the physical properties of the film good.  Examples of the cage-like silsesquioxane-containing film coated had a load of 100 g per 1 cm2 applied to steel wool (# 0000), and the number of scratches or the state of scratches when 10 round trips were visually observed (10-step sensory evaluation with no scratches as 10.  By applying cage-like silsesquioxane on a substrate, a film having a low refractive index can be produced, and an optical property improving film such as an antireflection film can be produced, and further, the film can be produced.  It was found that the film strength and durability were also improved.    
From ¶ 0065-0066 a polymerizable resin may be used in combination with the cage-like silsesquioxane as an organic polymer (polymer hybrid), and examples of the polymerizable resin include a polymerizable vinyl group, an allyl group, an acryloyl group, and a methacryloyl group, Isopropenyl group, epoxy group and other polymerizable groups are preferable. Acryloyl group, methacrylic group or epoxy group is particularly preferable, and a polyfunctional monomer or oligomer having an acrylic group or methacrylic group which forms a crosslinked structure or a network structure is more preferable.   Such polymers include fluorinated plastic, polytetrafluoroethylene, fluoroethylene polypropylene copolymer, PFA ( (Tetrafluoroethyleneperfluoroalkoxyvinyl ether copolymer), polychlorotrifluoroethylene, ethylene tetrafluoroethylene copolymer, polyvinylidine fluoride, vinyl fluoride.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Seong as modified to have an antireflective film with a hard coat and a low refractive index layer including: a (meth)acrylate compound; two or more fluorine compounds; one with a formula 1 with a weight % fluorine of 68, and another of formula 3 with a weight percent of fluorine of 14.5, and a weight ratio of the second formula 3 to the first formula 1 in the range of 0.08 to 0.5; reactive polysiloxane; and colloidal silica particles, where polysiloxane of silsesquioxane with ‘n’ repeating units of RSiO1.5 is substituted for or is combined with silicone in a resin low refractive index layer of Seong along with hollow particles having a diameter from about 10 to about 100 nm, as afore-described, where from Kita the polysilsesquioxane of Seong as modified is Kita’s polysilsesquioxane having n for [RSiO1.5]n from 8 to 16 and having a or one or a single reactive functional group for R of amine, methacrylate, epoxide and thiol and unreactive functional groups of methyl group, ethyl group, cyclopentyl group, cyclohexyl group, isopropyl group, 2-ethylhexyl group, tert-butyl group, and aryl group for a film low in refractive index improved in optical characteristics like a reflection preventing film motivated to improve the strength or durability of the film as for the film of Claims 1, 6, and 11, and 14, 16.  Furthermore the combination has a reasonable expectation of success because Kita is has the polysilsesquioxane with reactive functional groups and non-reactive functional groups in a low refractive index layer with a fluoroacrylate polymer like Seong in view of Kobori has the silsesquioxane with silicone with fluoroacrylates for a low refractive index layer or film.  
In the alternative of Kita, Yashiro is directed as is Seong as modified to a low refractive index composition for an anti-reflection film with a fluoropolymer and silsesquioxane as disclosed in the abstract and drawing an active energy ray-curing resin composition which shows little hardening shrinkage, has a low refractive index and reflectivity and is excellent in scratch resistance, and an anti-reflection film.  The active energy ray-curing resin composition contains (A) an ethylenically unsaturated group-containing fluoropolymer and (B) a compound having a cage like silsesquioxane skeleton.  A cured product obtained by curing the curable resin composition can be used as a low-refractive-index layer 18 in the anti-reflection film 1.  Yashiro teaches a composition for forming a low refractive index layer of an antireflective film ¶ ([0001]) which comprises the fluorine containing compound with a reactive functional group (e.g., a radically polymerizable methacrylic group) which is photopolymerizable ¶s ([0016], [0018]).  The fluorine compound may be more specifically a compound including a polyether group (e.g., polyethylene oxide) as well as a fluorinated hydrocarbon group (with one of the hydrogens of the hydrocarbon being substituted with fluorine) as well as the above mentioned radically polymerizable methacrylic group ¶s ([0016], [0018], [0021], [0025], [0050]).  By including a methacrylic radically polymerizable group, a fluorine atom (substituted for a hydrogen atom), as well as a polyether group, the fluorinated compound is a polyether compound in which at least one photoreactive functional group (the methacrylic group) is substituted and at least on hydrogen is substituted with fluorine.  The fluorine containing compound is included at 7-90% of the overall composition (in terms of solids) ¶ ([0058]).  
The composition also includes a polyhedral oligomeric cage type polysilsesquioxane with two or more photoreactive functional groups (e.g., methacryloyloxypropyl groups) and with the remaining functional groups being non-reactive 1-20 carbon linear or branched alkyl groups ([0060]-[0063]).  With, e.g., two methacryloyloxypropyl reactive groups (based on the two or more range above) and with the remaining six R groups in the cage formula (B-1):  
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
being alkyl (e.g., 8 carbon alkyl, within the above range of 1-20).  The cage type polysilsesquioxane would have a ratio of reactive to unreactive functional groups of 0.33 (i.e., 2/6), and with each silicon atom of the silsesquioxane having a reactive or unreactive functional group.  Given B-1 a chemical formula representation as [RSiO1.5] would be [RSiO1.5]8 so “n” is 8, which falls within the range of the pending claims for n from 4 to 30.  Also another example B-2:  
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 has a higher value of “n” for [RSiO1.5]10.  The silsesquioxane compound is included at 5-60 wt% of the overall solids ¶([0065]) which overlaps the claimed range of claims 1-2 when converted to a basis of the amount of the polyfunctional acrylate compound (discussed below).  From ¶s 0061-0062 in the above formulas (B-1) to (B-2), each R is independently a divalent organic group, and 2 or more, preferably 4 or more, and more preferably 8 or more of R are each independently a crosslinkable group which can be independently polymerized by a radical species or a cation species, and preferably 1 or more, and more preferably 3 or more, and still more preferably 1 or more.  By having 2 or more crosslinkable groups which can be polymerized by radical species or cationic species, crosslinking is formed (co-crosslinking) with photocrosslinkable and other components (photocrosslinked (A) component and (C) component, and also photocrosslinked (D) component), and the resulting cured product is improved in scratch resistance.  As the crosslinkable group polymerizable by the radical species or cationic species, for example, a cyclic ether group such as a (meth)acryloyl group, a vinyl group, an epoxy group, or and a cyclic thiol group, and a cyclic thiol group are preferred {reading on (meth)acrylate, epoxide, thiol and vinyl groups of the pending claims}. 
As a divalent organic group other than a crosslinkable group, for example, a hydrogen atom, a hydroxyl group, or a 1 valent organic group, examples thereof include a halogen atom, a linear or branched alkyl group having 1 to 20 carbon atoms {reading on alkyl groups of the pending claims}.   
The composition includes a photopolymerizable methacrylate compound like dipentaerythritol pentaacrylate ¶ ([0069]) at l-88wt% of the overall solids of the composition ¶ ([0073]).  The composition also include hollow silica particles, having an average diameter of 1-30 nm at an amount of 5-60wt% of the overall solids ¶ ([0107]).  The composition also includes benzophenone photoinitiators ¶s ([0109]-[0110], as in claim 15) at an amount of 0.1-10 wt% of the overall solids ¶ ([0117]]).  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Seong as modified to have an antireflective film with a hard coat and a low refractive index layer including: a (meth)acrylate compound; two or more fluorine compounds; one with a formula 1 with a weight % fluorine of 68, and another of formula 3 with a weight percent of fluorine of 14.5, and a weight ratio of the second formula 3 to the first formula 1 in the range of 0.08 to 0.5; reactive polysiloxane; and colloidal silica particles, where polysiloxane of silsesquioxane with ‘n’ repeating units of RSiO1.5 is substituted for or is combined with silicone in a resin low refractive index layer of Seong along with hollow particles having a diameter from about 10 to about 100 nm, as afore-described, where from Yashiro the polysilsesquioxane of Seong as modified is Yashiro’s polysilsesquioxane having n for [RSiO1.5]n from 8 or 10 and having a or one or a single reactive functional group for R of methacrylate, epoxide and thiol and unreactive functional groups of linear or branched alkyl groups with 1 to 20 carbon atoms for a film low in refractive index improved in optical characteristics like a reflection preventing film motivated to have little hardening shrinkage, a low refractive index and reflectivity and excellent scratch resistance as for the anti-reflective film of Claims 1, 6, and 11, and 14, 16.  Furthermore the combination of Yashiro with Seong in view of Kobori has a reasonable expectation of success because Yashiro is has the polysilsesquioxane with reactive functional groups and non-reactive functional groups in a low refractive index layer with a fluoroacrylate polymer and hollow silica particles like Seong in view of Kobori has the silsesquioxane with silicone with fluoroacrylates and hollow silica particles for a low refractive index layer or film. 
Regarding Claim 2 Seong in view of Kobori further in view of Kita or Yashiro is applied as to Claim 1 where Seong discloses at ¶ 0102 that the antireflective film formed according to embodiments may exhibit a haze of about 1% or less.  Given this range of haze, this range overlaps with that of Claim 2 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
Regarding Claim 8 Seong in view of Kobori further in view of Kita or Yashiro is applied as to Claim 1 where Seong discloses at ¶s0066-0067 (meth) acrylate compound as a monomer, an oligomer, or a polymer having a polymerizable unsaturated bond, such as a methacryloyl group or a methacryloyloxy group, is preferably used in an amount of about 1 to about 20 parts by weight, based on 100 parts by weight of the total solid content of the composition.  Given the 20 parts by weight this overlaps with pending Claim 8 at 20 parts by weight.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.   
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seong in view of Kobori further in view of Kita or Yashiro and further in view of KR 10-2016-0019367 Jeong Hyeok et al. 
For KR 10-2016-0019367 the English machine translation was retrieved from the Korean Patent Information Online Network website at http://kposd.kipo.go.kr:8088/up/kpion/, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Jeong”.  
Regarding Claim 9 Seong in view of Kobori further in view of Kita or Yashiro is applied as to Claim 1, however Seong as modified does not disclose the fluorine-containing compounds comprising photoreactive functional groups with one or more of (i), (ii), (iii), or (iv) of pending Claim 9.  
Jeong directed to low reflection film for anti-reflective film as is Seong and the pending claims discloses in the abstract and at the ¶ “Technical Field” and its claim 5 anti-reflection film including the coating layer including the photo-cured product of the coating composition comprising the fluorine group compound including the photopolymerizable compound, the hollow silica particle, and the light reaction functional group and photopolymerization initiator.  The anti-reflection film, and more specifically, to the anti-reflection film in which it has the mechanical property including the abrasion resistance or the scratch resistant etc. with the low reflectivity and the high light transmission ratio and excellent the change of the mechanical property and appearance property is not big in the alkali in the exposure.  The anti-reflection film of claim 1, wherein the fluorine group compound including the light reaction functional group comprises the polydialkylsiloxanes polymer (for example, the polydimethylsiloxanic polymer) in which the i) at least one light reaction functional group is substituted ; it is substituted with the light reaction functional group more than the aliphatic compound group or the alicyclic compound: ii) 1 in which at least 1 fluorine is substituted in at least one carbon ; at least one hydrogen is substituted with fluorine; the hetero aliphatic compound group in which at least one carbon is substituted with silicon or the hetero at least one light reaction functional group is substituted ; and at least 1 fluorine is substituted in at least one silicone and at least one kind which is substituted with the light reaction functional group more than the iv) 1 and is selected from the group consisting of the polyester compound in which at least one hydrogen is substituted with fluorine.  Jeong divulges at its claim 8 that the anti-reflection film in which the hollow silica particle has the number average diameter of 10 through 100 nm.  This range lies within that of pending Claim 16 and according to MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Seong as modified to have an antireflective film with a hard coat and a low refractive index layer including: a (meth)acrylate compound; two or more fluorine compounds; one with a formula 1 with a weight % fluorine of 68, and another of formula 3 with a weight percent of fluorine of 14.5, and a weight ratio of the second formula 3 to the first formula 1 in the range of 0.08 to 0.5; reactive polysiloxane; and colloidal silica particles, where polysiloxane of silsesquioxane with ‘n’ repeating units of RSiO1.5 is substituted for or is combined with silicone in a resin low refractive index layer of Seong along with hollow particles having a diameter from about 10 to about 100 nm, as afore-described, where from the polysilsesquioxane of Seong as modified is polysilsesquioxane having n for [RSiO1.5]n from 8 to 16 or 8 or 10 and having a or one or a single reactive functional group for R of amine, methacrylate, epoxide and thiol and unreactive functional groups of methyl group, ethyl group, cyclopentyl group, cyclohexyl group, isopropyl group, 2-ethylhexyl group, tert-butyl group, and aryl group or alkyl group of 1-20 carbons linear or branched for a film low in refractive index improved in optical characteristics like a reflection preventing film, as afore-described for Claim 1, where from Jeong the fluorine group compound including the light reaction functional group comprises the polydialkylsiloxanes polymer (for example" the polydimethylsiloxanic polymer) with i) or ii) or iii) or iv) above with hollow silica particle with a number average diameter of 10 through 100 nm motivated to have the mechanical property including the abrasion resistance or the scratch resistant etc. with the low reflectivity and the high light transmission ratio and excellent in change of the mechanical property and appearance property is not big in the alkali in the exposure to as for Claim 9.  Furthermore the combination has a reasonable expectation of success because Jeong like Seong as modified is for a low reflection film for anti-reflective film which like Seong as modified has a polysiloxane or silicone.   
Response to Arguments
Applicant’s arguments with claim amendments and the declaration filed 1/18/2021, with respect to the previous rejection under 35 U.S.C. 112(d) have been fully considered and are persuasive.  Applicant's arguments for the rejections under 35 U.S.C. 103 have been fully considered but are unpersuasive and moot with the new ground of rejection with the Yashiro reference.   
Applicants traverse the rejection or the claims under 35 U.S.C. 103 based on the cited art.  Applicants argue that the crosslinked polymer is a new chemical compound that is obtained by polymerization of (l) a photopolymerizable compound, (2) two or more kinds of fluorine-containing compounds comprising photoreactive functional groups, and (3) a polysilsesquioxane (POSS) represented by (RSiO1s)n, Accordingly, Seong cannot disclose or suggest the claimed cross-linked polymer at least because it does not disclose the POSS used to obtain the cross-linked polymer.  Applicants cite Takeda Chem. Indus., Ltd. v. Alphapharm Pty., ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007).  Applicants contend that as for structural similarity in the Takeda case the differences between the claimed cross-linked polymer and the polymer of Seong is more significant that the differences between the '777 Patent and Compound b of the Takeda case.  Applicants submit for example, the polymer of Seong comprises specific polysiloxanes that are not POSS, while in contrast to the teachings of Seong, Applicant discovered that the cross-linked polymer recited in amended claim 1l comprising a POSS achieves increased mechanical properties (ex. scratch resistance) of the low refractive layer.  
In response Applicants’ argument about a “new” chemical is an unsupported conclusory statement.  In regards to the Seong reference, as Applicants submit, there is no teaching of polysilsesquioxane.  However even if Applicants’ have found a new chemical this is an indication of novelty not unobviousness.  In accordance with the Takeda case an obviousness inquiry requires identifying 'a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does' and even in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound.  Such reasons were and are given in the rejections of the claims from Seong in view of Kobori further in view of Kita or now Yashiro.  However Applicants have failed to address these reasons in regards to Seong in view of Kobori further in view of Kita of combining or substituting silsesquioxane of Kobori and Kita for the silicon compound of Seong given silsesquioxanes are shown by Kita and Yashiro to contribute to increasing strength and durability, i.e. abrasion resistance and abrasion resistance itself in fluorocarbon containing composition for low refractive index composition for layers in anti-reflective films.  
Further in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a crosslinked polymer obtained by polymerization of (1) a photopolymerizable compound, (2) two or more kinds of fluorine-containing compounds comprising photoreactive functional groups, and (3) a polysilsesquioxane (POSS) represented by (RSiO1.5)n, is not recited in the rejected claim(s).  As indicated in the rejection under 35 U.S.C. 112(b) the wording of pending Claim 1 for the cross-linked polymer is of a photopolymerizable compound, two or more kinds of fluorine-containing compounds comprising photoreactive functional groups and, and polysilsesquioxane represented by (RSiO1.5)n.  There is no requirement that all three must react, cure or polymerize as a product that is the cross-linked polymer.  For instance the cross-linked polymer can be of just (1) along with (2) and (3).  Therefore the pending claims is not claiming a cross-linked polymer comprised of crosslinked or polymerized: (1) a photopolymerizable compound, (2) two or more kinds of fluorine-containing compounds comprising photoreactive functional groups, and (3) a polysilsesquioxane (POSS) represented by (RSiO1.5)n.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants also argue that Seong teaches the following.  First, examples 1-7, show the first fluorine-containing compound has a fluorine content of 58% and the second fluorine-containing compound has a fluorine content of 61% ( See, Seong at FIG, 4).  Second 19 wt %, now also 14.5 % from the broad teaching of Formula 3 of Seong is an outlier that cannot be properly relied upon to allege that Seong teaches a combination of two or more distinct kinds of fluorine containing compounds, wherein one of the fluorine-containing compounds has fluorine in a content of 1 wt% or more and less than 25 wt%, rather the compounds disclosed in Seong, especially in its examples, have a fluorine content of about 50% by weight or more, fluorine contents and ratios of examples of Fig. 4.  Third Seong cannot be reasonably understood to teach "a second fluorine-containing compound comprising a photoreactive functional group and comprising fluorine in a content of 1 wt% or more and less than 25 wt% based on the total weight of the second fluorine containing compound comprising a photoreactive functional group, Seong teaches first and second fluorine compounds having backbone of general Formula 1,which is substituted by groups having general Formula 2(a)-(e) (See, Seong at [0011].  Also Seong further teaches a third fluorine-containing compound of general Formula 3, id. at [0053], and calculations are provided in Table l of the declaration, also noting that it is unclear if Seong intends the third compound to be the compound of Seong's Formula 4, but the calculations are based on Seong’s Formula 3. Id. at [0055].   
In response to all of these arguments in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  Further in accordance with MPEP §2123 “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").   
Applicant’s submit that Applicant’s declaration presents comparative examples regarding the ratio of the fluorine compounds show an anti-reflective film having superior reflectance, lower scratch resistance, and lower anti-fouling properties, in the examples 1-10 to that of comparative examples A and B each with ratio lower at 0.0067 for the former and higher at 0.5625 for the latter from that of the pending claim of 0.01 to 0.5.  
In response in accordance with MPEP §716.02(e) Comparison With Closest Prior Art - an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, in re Finley, 174 F.2d 130,81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).  The closest prior art is the primary reference of Seong and Applicants comparative examples do not include a silicon compound like a silicone (silicon-oxygen backbone) type compound in comparison examples A and B. 
Applicants argue that the Kita reference discloses a POSS having the general formula (RSiO1.5)n ,wherein R is a linear or branched substituent and "a plurality of Rs may be the same.'' See, Kita at [0032] and claim 2.  Applicants contend accordingly, Kita, like Seong and Kita, does not disclose the POSS as defined by amended claim 1, and in stark contrast, amended claim 1 requires "a cross-linked polymer of a photopolymerizable compound, two or more kinds of fluorine~containing compounds comprising photoreactive functional groups, and a polysilsesquioxane represented by (RSiO1.5)" substituted by one reactive functional groups, wherein n is 4 to 30, and R is independently selected from one or more reactive functional groups and one or more unreactive functional group." 
In response the examiner disagrees because Kita expressly discloses at ¶s 0033-0035 that the R of formulas (1) to (7) for polysilsesquioxane can be alkenyl like vinyl, in the pending claim 1 as a reactive group, and ethyl group, in the pending claim 1 as an unreactive alkyl of C2 to 20.  Also ¶ 0032 Kita discloses R is an alkyl group and may be substituted with a glycidoxypropyl group.  Applicants pending claim 1 has an epoxide group has a reactive group.  Furthermore Applicant’s reference to “may be the same” is optional.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787